MISCELLANEOUS ORDERSSua sponte, respondent ordered to submit supplemental evidence in the form of an affidavit that indicates whether the responding officers, whose images were intentionally obscured when the bodycam footage was released to relator, were in fact acting in a capacity that exempts their identity from disclosure either at the time of the incident or at any other time. The evidence shall be submitted within seven days. Relator may file a written response addressing the supplemental evidence within seven days of the date of the filing of the supplemental evidence.